Citation Nr: 1037504	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  08-28 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for left ankle disability.

 2.  Entitlement to service connection for left hip disability.

3.  Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to August 1978.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a July 2006 rating decision in which the RO denied service 
connection for left ankle, left hip, and left knee disabilities.  
In July 2006, the Veteran filed a notice of disagreement (NOD).  
A statement of the case (SOC) was issued in July 2008, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in September 2009.

In March 2010, the Veteran testified during a hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of that 
hearing is of record.

In August 2010, the Veteran's representative submitted additional 
evidence directly to the Board, with a waiver of initial RO 
consideration of the evidence.  See 38 C.F.R. § 20.1304 (2009).

In August 2010, the undersigned granted the motion of the 
Veteran's representative to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 
38 C.F.R. § 20.900(c) (2009).

As a final preliminary matter, the Board notes that, in an 
August 2006 statement, the Veteran raised the issues of service 
connection for back and right hip disabilities.  It does not 
appear that these claims for service connection have yet been 
addressed by the RO.  As such, these matters are not properly 
before the Board, and are thus referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  While the Veteran has complained of left ankle pain, there is 
no competent medical evidence that the Veteran currently has, or 
at any time pertinent to the appeal has had, an ankle disability.

3.  While the Veteran has complained of left hip pain, there is 
no competent medical evidence that the Veteran currently has, or 
at any time pertinent to the appeal has had, a left hip 
disability.

4.  While the Veteran has complained of left knee pain, there is 
no competent medical evidence that the Veteran currently has, or 
at any time pertinent to the appeal has had,  a left knee 
disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ankle disability 
are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

2.  The criteria for service connection for left hip disability 
are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

3.  The criteria for service connection for left knee disability 
are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a May 2006 pre-rating letter, the RO provided 
notice to the Veteran explaining what information and evidence 
was needed to substantiate the claims for service connection, 
what information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA; this 
letter also provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations.  The 
July 2006 rating decision reflects the initial adjudication of 
the claim after issuance of this letter.  Hence, the May 2006 
letter-which meets the content of notice requirements described 
in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of 
notice requirement.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of service and VA treatment 
records.  Also of record and considered in connection with the 
appeal is the transcript of the Veteran's May 2010 Board hearing, 
along with various written statements provided by the Veteran, 
and by his representative, on his behalf.  

The Board also finds that no additional RO action to further 
develop the record in connection with any of the claims for 
service connection is warranted.  The Board acknowledges that the 
Veteran has not undergone VA examination in connection with any 
of the claims on appeal.  However, as explained in more detail, 
below, there is medical evidence whatsoever to support any of the 
claims, particularly on the matter of whether, fundamentally, the 
Veteran has any of the claimed disabilities.  As the current 
record does not reflect even a prima facie claim for service 
connection for any of the claimed disabilities, VA has no 
obligation to obtain any medical opinion in regard to these 
claims.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 
3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 
Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with any of the claims.  Consequently, 
any error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of any of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

On the Veteran's May 1978 service entrance examination, the 
examiner noted that his left leg was shorter than his right leg.  
A May 1978 X-ray of both hips yielded negative results.  In 
June 1978, the Veteran complained of pain in his left ankle to a 
service examiner.  It was noted that his left leg was 
approximately one inch shorter than his right leg.  On 
examination three days later, it was noted that there was a full 
range of motion.  There was no edema, but minimum palpation 
elicited a painful response from the Veteran.  An X-ray was 
negative, and the examination was within normal limits.  Two days 
later, another service examiner diagnosed mild peroneal 
tendonitis.  A July 1978 medical board evaluation revealed a 
normal range of motion of the left leg.  There was subjective 
pain in the left hip and knee area on weightbearing.  The medical 
board concluded that the Veteran had no unfitting physical 
disability incurred in or aggravated by active military service.  
It was recommended that the Veteran be discharged, and it was 
noted that the Veteran did not wish to submit a statement in 
rebuttal.

VA outpatient records from 2006 through 2007 reflect frequent 
reports of pain.  An X-ray of the hips from May 2006 was normal 
with an incidental note of bilateral mild sclerosis and vacuum 
phenomena in the sacroiliac joints.  In May 2006, the Veteran 
complained of hip, knee, and ankle pain.  He was treated for 
generalized pain in June 2006.  A September 2006 follow-up record 
indicates that the Veteran had no gross abnormality in his left 
knee and ankle.  The ligaments were intact, and the examiner 
indicated that the Veteran ambulated on the joint without obvious 
difficulty.  An X-ray of the knees revealed no fractures or 
dislocations.  The knee joint space was preserved.  An X-ray of 
the left ankle revealed slight spurring around the medial 
malleolus with no fractures or erosive changes.  In October 2006, 
the Veteran again was treated for intense pain involving his left 
hip, knee, and ankle.

In August 2008, G.S., the Veteran's mother, and C.S., the 
Veteran's father, stated that the Veteran aggravated a congenital 
deformity during basic training which caused him to suffer from 
chronic pain in his left hip, left knee, and left ankle.

In February 2008, the Veteran was awarded disability benefits 
from the Social Security Administration.  In the decision 
awarding the Veteran benefits, it was noted that the Veteran 
alleged having low back and hip pain since 1978, as his left leg 
was shorter than his right.  The Veteran described the pain as 
intense.  It was further noted that the Veteran walked with an 
antalgic pattern on the left, and he had minimal knee flexion.

A March 2009 letter from J.W.D., M.D., reflects the Veteran's 
reported complaints of chronic pain in his left hip, knee, and 
ankle since his discharge from the military.  It was noted that 
the Veteran had consistently walked with a limp, as his left leg 
was shorter than his light.  Dr. D. opined that the Veteran's 
basic training aggravated the pre-existing condition.

A June 2009 letter from C.W.G., M.D., a VA staff physician, notes 
the Veteran's history of left leg length discrepancy.  Dr. G. 
reviewed the Veteran's medical treatment while he was in the 
military and noted that the Veteran had continued to experience 
chronic left hip, knee, and ankle pain.  Dr. G. opined that the 
Veteran's leg length discrepancy was more likely than not 
aggravated by his engagement in physical training while on active 
duty in 1978.

During his March 2010 Board hearing, the Veteran testified that 
he had no problems with his left knee, hip, or ankle prior to 
entering active duty.  He said his left leg problems began four 
days after starting basic training.  He indicated that he was 
given a short leg cast for three weeks.  He did not remember 
going before a medical board.  He said that he went to 
rehabilitation after leaving active duty, but the records had 
been destroyed.  He related that his leg always hurt; he 
experienced chronic pain in his left hip, knee, and ankle.

Considering each claim for service connection in light of the 
governing legal authority, the Board finds that each claim must 
be denied.

The Board notes, at the outset that, as indicated, the Veteran's 
service entrance examination report reflects that the Veteran had 
a leg length discrepancy.  The Board points out, however, that 
congenital or developmental abnormalities are not diseases or 
injuries in the meaning of applicable legislation for disability 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  In this 
case, the Veteran has asserted entitlement to service connection 
for claim ankle, hip, and knee disabilities on the basis of a 
aggravation of a pre-existing condition (the left leg length 
discrepancy).  While the Board acknowledges that service 
connection may be granted, in limited circumstances, for 
disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury (see 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995), Monroe v. Brown, 
4 Vet. App. 513, 514-15 (1993), and VAOPGCPREC 82-90, 55 Fed. 
Reg. 45,711 (1990)), there is no medical indication whatsoever 
that such occurred in this case, resulting in any current left 
ankle, hip, or knee disability.  In fact, the medical evidence of 
record does not establish that the Veteran currently has any of 
the disabilities for service connection is sought.

Post service, the Veteran has consistently complained of left 
hip, left knee, and left ankle pain.  However, pain alone, 
without medical diagnosis or evidence of underlying pathology, 
does not constitute a disability for which service connection can 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), vacated in part and remanded on other grounds sub. nom. 
Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); see 
also Evans v. West, 12 Vet. App. 22 (1998).  Here, there is no 
medical evidence whatsoever that Veteran has, or at any point 
pertinent to this appeal has had any left hip, left knee, or left 
ankle disability underlying his complaints of chronic pain.  In 
fact, X-rays of the left hip, knee, and ankle revealed no 
abnormality.  

The Veteran has asserted that he is receiving disability payments 
from the Social Security Administration in part because of left 
ankle, hip, and knee disabilities.  However, a careful 
examination the Social Security award decision reveals no 
diagnosis of a left ankle, hip, or knee disability.  The decision 
merely recounts the Veteran's history of pain.  Also, the Board 
has carefully considered the March 2009 letter from Dr. D. and 
the June 2009 letter from Dr. G.  Again, while both of these 
letters clearly indicate that the Veteran is experiencing pain, 
neither letter reflects a diagnosis of a left hip, knee, or ankle 
disability.  [The Board also notes, parenthetically, that, 
without competent evidence of current left ankle, hip, or knee 
disability, the matter of whether there exists a medical nexus 
between a diagnosed disability and service is not reached; hence, 
Dr. D's comments as to aggravation of the pre-existing condition 
in basic training have no bearing on any matter on appeal.]. 

As indicated above, Congress has specifically limited entitlement 
to service-connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  
Hence, where, as here, the competent evidence simply does not 
support a fundamental finding that the Veteran the disability for 
which service connection is sought, there can be no valid claim 
for service connection for that disability-on any basis.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  See also McClain v. 
Nicholson, 21 Vet. App. 319 (2007) (the requirement that a 
claimant have a current disability before being granted service 
connection is satisfied when a claimant has a disability at the 
time a claim for VA disability compensation is filed or during 
the pendency of that claim, even though the disability may have 
resolved by the time VA adjudicates the claim).

The Board emphasizes that in addition to the medical evidence, it 
has considered the Veteran's assertions, and those advanced by 
his parents, and his representative, on his behalf.  However, the 
fundamental matter of current disability upon which this claims 
turns cannot be established on the basis of lay assertions, 
alone.  Laypersons are certainly competent to assert matters 
within their personal knowledge, to include observable symptoms.  
See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 
(2007).  However, matters of diagnosis and etiology are matters 
within the province of trained medical professionals.  See Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As none of the 
identified individuals is shown to have appropriate medical 
training and expertise, none is competent to render a probative 
(persuasive) opinion on a medical matter.  See, e.g., Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that each claim 
for service connection on appeal must be denied.  In reaching the 
conclusion to deny each claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
no competent, probative evidence supports any of the claims, that 
doctrine is not applicable in this appeal.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for left ankle disability is denied.

Service connection for left hip disability is denied.

Service connection for left hip disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


